United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-1824
                    ___________________________

                         United States of America,

                    lllllllllllllllllllllPlaintiff - Appellee,

                                       v.

                             Bradley E. Turner,

                  lllllllllllllllllllllDefendant - Appellant.
                                   ____________

                 Appeal from United States District Court
               for the Southern District of Iowa - Davenport
                              ____________

                      Submitted: September 4, 2019
                        Filed: September 9, 2019
                              [Unpublished]
                             ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________
PER CURIAM.

       Bradley Turner appeals after the district court1 revoked his supervised release
and sentenced him within the calculated Guidelines range. His counsel has filed a
brief challenging the reasonableness of the sentence and seeking to withdraw.

        We conclude that the district court imposed a substantively reasonable
revocation sentence, as there is no indication that the court overlooked a relevant
factor, gave significant weight to an improper or irrelevant factor, or committed a
clear error of judgment in weighing the relevant factors. See United States v.
McGhee, 869 F.3d 703, 705 (8th Cir. 2017) (per curiam) (substantive reasonableness
of revocation sentence is reviewed under same abuse-of-discretion standard applied
to initial sentencing decisions); United States v. Feemster, 572 F.3d 455, 461–62 (8th
Cir. 2009) (en banc) (discussing substantive reasonableness). Accordingly, we affirm
the judgment, and we grant counsel permission to withdraw.
                        ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-